DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 1 April 2022 have been fully considered but they are not persuasive. Please see the rejection of amended claims 1 and 18 and support from the prior art of record Kobayashi (US 7,333,682 B2) for details.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 18, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 7,333,682 B2, henceforth referred to as Kobayashi).
Regarding claim 1, Kobayashi shows (Fig. 5) a waveguide interconnect bridge (photoelectric composite interconnection assembly, 100), comprising: a waveguide material (205, Fig. 6A); and one or more wall cavities in the waveguide material (cladding layers 206, 207 defining walls), the one or more wall cavities defining a plurality of waveguides (Although Kobayashi showed one branch designated by the examiner as [3] of optical waveguide in Fig. 6A, comparing with Fig. 5, Kobayashi suggested plurality of optical waveguide links (each one of the links designated by the examiner as [1] to [5] are potentially optical waveguide links) between corresponding light emitting element, E/O, 201 and light receiving element O/E, 203) in the waveguide interconnect bridge, the plurality of waveguides extending from a first end (O/E, 201) of the waveguide interconnect bridge to a second end (E/O, 203) of the waveguide interconnect bridge; 

[AltContent: textbox (5)][AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)]
    PNG
    media_image1.png
    1060
    987
    media_image1.png
    Greyscale

Figs. 5 (above) and 6A (below) of Kobayashi annotated for ease of reference.
and per claim 2, the waveguide material includes silicone (col 6, line 37) which is an "inorganic synthetic polymer" whose main chain is made of polysiloxane, which is the repetition of silicon (Si) (i.e. semiconductor) and oxygen(O) atoms and per claim 3, the waveguide material includes a plastic (polyimide) and per claim 4, the one or more wall cavities define multiple waveguides in the waveguide interconnect bridge (waveguide interconnect bridge 205 - Fig. 6A) and per claim 6, in the one or more wall cavities are at least partially filled with a solid fill material (col. 6, ln 37) and per claim 7, wherein the one or more wall cavities are at least partially filled with air (air layer 210) and per claim 8, the waveguide interconnect bridge (100) further comprising: one or more metallization layers (Fig. 6B, col 7, lines 61-67).
According to claim 18, Kobayashi further teaches a method of manufacturing a waveguide interconnect bridge (col 2, line 41-col 7, line 19), comprising: forming a base structure of a waveguide material (a polymer material is dropped onto the flexible substrate 101 having flexibility and optical transparency to make a cladding layer 206 by forming a thin film on the substrate 101 in accordance with a spin coat method or the like. Subsequently, another polymer material having a higher refractive index than that of the polymer material forming the cladding layer 206 is dropped on the cladding layer 206 to make a core layer 205 by forming a thin film thereon in accordance with a spin coat method or the like, and the resulting core layer 205 is served for the optical waveguide 205); and forming one or more wall cavities in the base structure (cladding defining walls - col. 6, lines 42-67). the one or more wall cavities defining a plurality of waveguides in the waveguide interconnect bridge, the plurality of waveguides extending from a first end of the waveguide interconnect bridge to a second end of the waveguide interconnect bridge (please see above the discussion above in regards to the rejection of the amended portion of claim 1) and per claim 20, wherein forming the one or more wall cavities includes etching the one or more wall cavities (etching - col. 6, lines 55-61) and per claim 21, the method of claim 18, further comprising: providing a fill material in the one or more wall cavities (col. 6, line 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 7,333,682 B2) in view of Oono et al. (US 7,150,569 B2).
Regarding claim 19, Kobayashi teaches the method of claim 18, but is silent wherein forming the one or more wall cavities includes drilling the one or more wall cavities.
Oono shows an optical waveguide wherein forming the one or more wall cavities includes drilling the one or more wall cavities (col. 15, ln 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the waveguide interconnect bridge disclosed by Kobayashi et al. wherein forming the one or more wall cavities includes drilling the one or more wall cavities disclosed by Oono.  Such a modification would have been obvious where both devices are drawn to cladded optical waveguides and where Oono et al. (col. 2, lines 20-30) teaches;
It is accordingly an object of the present invention to provide an optical device mounted substrate assembly and a fabrication method thereof, which can attain accurate and assured positioning that enables optical axes to be aligned accurately and assuredly and whose optical transmission loss is small. Thus, suggesting the obviousness of the modification.
Claims 5 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 7,333,682 B2) in view of Rogner et al. (US 5,311,604).
Regarding claim 26, Kobayashi teaches a waveguide interconnect bridge (100, Fig. 5), comprising: a waveguide material (205) includes and per claim 27 silicone (col 6, line 37) a plastic (polyimide) per claim 28, and one or more wall (cladding layers 206, 207 and the flexible substrate 101 at the top defining walls) cavities in the waveguide material, wherein the one or more wall cavities define multiple waveguides (comparing between Figs. 5 and 6, Kobayashi suggested plurality of optical waveguide links, e. g., each one of the links designated by the examiner as [1] to [5] are potentially optical waveguide links between corresponding light emitting element, E/O, 201 and light receiving element O/E, 203) in the waveguide interconnect bridge (100), and per claim 29, wherein the one or more wall cavities at least partially filled with a solid fill material (col. 6, ln 37) and per claim 30, wherein the one or more wall cavities are at least partially filled with air (col 7, lines 36-41) and per claim 31, the waveguide interconnect bridge (100) further comprising: one or more metallization layers (Fig. 6B, col 7, lines 61-67).
Kobayashi, per claims 5 and 26, also teaches that a length of the cladded quartz optical fiber waveguide 205 is several cm to several ten cm or more which includes the range of 1 cm to 5 cm. 
Contrary to claims 5 and 26, Kobayashi, however, is not explicit about the width and height of the optical waveguide 205. 
Rogner in a similar field of endeavor teaches coupling of the plurality of optical fibers to the integrated optical waveguide structures wherein individual cladded quartz optical fiber diameter 125 (which falls within the range of 50 to 500 micron) and the height thus would be 125 microns (which falls within the height between 40 micrometers and 250 micrometers), and 5 mm long (Rogner: col 6, lines 47-52).
A person of ordinary skill in the art before the effective filing date would therefore find it obvious to use a 125-micron diameter cladded quartz optical fiber as waveguide 205 as one of the standard diameter optical fiber cables commercially available (p. 2 of The FOA reference guide to fiber Optics, the fiber optic association (FOA) Inc., © 1999-2018, NPL attached as a reference). 
Finality of the Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843